TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 31, 20115



                                     NO. 03-15-00550-CV


                     In re Estate of Miguel Alonso Hernandez, Deceased




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the trial court on October 22, 2003. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to this

appeal, both in this Court and the court below.